 


109 HR 1054 IH: Tools for Community Initiatives Act
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1054 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To establish the Office of Faith-Based and Community Initiatives. 
 
 
1.Short titleThis Act may be cited as the Tools for Community Initiatives Act. 
2.EstablishmentThere is established in the Executive Office of the President the Office of Faith-Based and Community Initiatives (hereafter referred to as the Office). 
3.Director 
(a)DirectorThe head of the Office shall be the Director of the Office of Faith-Based and Community Initiatives, who shall be appointed by the President. 
(b)Pay of DirectorSection 5314 of title 5, United States Code, is amended by inserting after the item relating to the Administrator of the Centers for Medicare & Medicaid Services the following new item: 
Director of the Office of Faith-Based and Community Initiatives.. 
(c)Interim DirectorThe individual serving as the Director of the Office of Faith-Based and Community Initiatives on the date of the enactment of this Act may serve as Interim Director until such time as a Director is appointed by the President in accordance with subsection (a). 
4.Responsibilities 
(a)In generalThe Director shall encourage faith-based and community initiatives and work to eliminate improper Federal barriers so as to allow faith-based and community entities to compete for Federal funding to the fullest opportunity permitted by law.  
(b)Specific dutiesIn carrying out the responsibilities of the Office, the Director shall— 
(1)develop, lead, and coordinate policies with respect to faith-based and community initiatives; 
(2)support faith-based and community initiatives, especially those serving at-risk youth, ex-offenders, the homeless and hungry, substance abusers, those with HIV and AIDS, and welfare-to-work families; 
(3)work to expand the role of faith-based and community initiatives through executive action, legislation, regulation, and Federal and private funding; 
(4)ensure that the policy decisions made by the administration and the Federal Government are consistent with stated goals with respect to faith-based and community initiatives; 
(5)help to integrate policies affecting faith-based and other community organizations across the Federal Government; 
(6)coordinate public education activities designed to mobilize public support for faith-based and community initiatives by encouraging volunteerism, special projects, demonstration pilots, and public-private partnerships; 
(7)encourage private charitable giving to support faith-based and community initiatives; 
(8)advise the President on options and ideas to assist, strengthen, and replicate successful faith-based and community initiatives; 
(9)provide policy and legal education to State, local, and community policymakers and public officials seeking ways to support and encourage faith-based and community initiatives; 
(10)develop and implement strategic initiatives in keeping with policies that will strengthen families, communities, and the institutions of civil society; 
(11)showcase and herald innovative grassroots nonprofit organizations and civic initiatives; 
(12)work to eliminate unnecessary legislative and regulatory barriers which impede the efforts of faith-based and community initiatives to solve social problems; 
(13)monitor the implementation of policies with respect to faith-based and community initiatives by the Centers for Faith-Based and Community Initiatives established within certain departments and agencies of the Federal Government; and 
(14)work to establish high standards of excellence and accountability for faith-based and community initiatives. 
5.Administration 
(a)OfficersThe President shall assign to the Office such officers in addition to the Director, if any, as the President, in consultation with the Director, considers appropriate to discharge the responsibilities of the Office. 
(b)StaffThe Director may appoint such employees as necessary to carry out the functions of the Office. 
(c)ResourcesThe President shall, in consultation with the Director, assign or allocate to the Office such resources, including funds and other resources, as the President considers appropriate in order to facilitate the discharge of the responsibilities of the Office. 
(d)Obtaining official dataThe Office may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Director, the head of that department or agency shall furnish that information to the Office.  
6.Designated department or agency liaison 
(a)In generalThe head of each designated department or agency shall designate a liaison who shall be responsible for coordinating the activities of that department or agency with the Office. 
(b)Responsibilities of liaisonEach designated department or agency liaison shall— 
(1)conduct, in coordination with the Office, a review of the policies and procedures of the designated department or agency to identify any barriers to the participation of faith-based and community initiatives in the delivery of social services by such department or agency, including, but not limited to, regulations, rules, orders, procurement, outreach activities, and other internal policies and practices that either facially discriminate against or otherwise discourage or disadvantage the participation of faith-based and other community organizations in Federal programs;  
(2)coordinate a comprehensive effort to incorporate faith-based and community initiatives in the programs and initiatives of the designated department or agency; 
(3)propose initiatives to remove barriers identified pursuant to the review conducted under paragraph (1);  
(4)propose the development of pilot and demonstration programs to increase the participation of faith-based and community initiatives in Federal, State, and local initiatives; and  
(5)develop and coordinate the outreach efforts of the designated department or agency to disseminate information to faith-based and community initiatives with respect to programming changes, contracting opportunities, and other initiatives. 
(c)Annual reportNot later than March 31 of each year, each designated department or agency liaison shall submit to the Office an annual report which shall include the following: 
(1)A description of the efforts by the designated department or agency liaison to carry out the responsibilities under subsection (b). 
(2)A comprehensive analysis of the barriers to the full participation of faith-based and community initiatives in the delivery of social services pursuant to the review conducted under subsection (b)(1). 
(3)A summary of information made available to faith-based and community initiatives under subsection (b)(5). 
(d)Designated department or agencyFor the purposes of this subsection, designated department or agency means a department or agency of the Federal Government with a Center for Faith-Based and Community Initiatives, and shall include the following departments and agencies: 
(1)The Department of Education. 
(2)The Department of Labor. 
(3)The Department of Justice. 
(4)The Department of Health and Human Services. 
(5)The Department of Housing and Urban Development. 
(6)The Department of Agriculture. 
(7)The Agency for International Development. 
(8)The Department of Commerce. 
(9)The Department of Veterans Affairs. 
(10)The Small Business Administration.  
7.Sense of CongressIt is the sense of Congress that— 
(1)Federal financial assistance for social service programs should be distributed in the most effective and efficient manner possible; 
(2)the Nation's social service capability will benefit if all eligible organizations, including faith-based and other community organizations, are able to compete on an equal footing for Federal financial assistance used to support social service programs; 
(3)in the administration or distribution of Federal financial assistance, no organization should be discriminated against on the basis of religion or religious belief;  
(4)the Federal Government must implement Federal programs in accordance with the establishment clause and the free exercise clause of the first amendment of the Constitution; 
(5)consistent with the free exercise clause and the free speech clause of the Constitution, faith-based organizations should be eligible to receive Federal financial assistance and to participate fully in any social service program supported with Federal financial assistance without impairing their independence, autonomy, expression, or religious character; 
(6)any organization that receives Federal financial assistance to provide social services should be prohibited from discriminating against beneficiaries or potential beneficiaries of the services it provides on the basis of religion, religious belief, refusal to hold a religious belief, or refusal to participate in a religious practice; 
(7)an organization that engages in inherently religious activities, such as worship, religious instruction, and proselytization, should be eligible to receive Federal financial assistance, provided that the organization offers such religious activities separately in time or location from any program or service supported with direct Federal financial assistance, and that participation in any such religious activity must be voluntary for any beneficiary of a social service program supported with Federal financial assistance; 
(8)any faith-based organization that receives Federal financial assistance should be able to retain its independence and to continue to carry out its mission, including the definition, development, practice, and expression of religious beliefs, provided that it does not use Federal financial assistance to support any inherently religious activity, such as worship, religious instruction, or proselytization; 
(9)any faith-based organization that receives Federal financial assistance should be able to use its facilities to provide social services supported with Federal financial assistance, without removing or altering religious art, icons, scriptures, or other symbols from these facilities; and 
(10)any faith-based organization that receives Federal financial assistance should be able to retain any religious terms in the organization's name, take religion into account in selecting board members, and include religious references in any organization mission statements or other chartering or governing documents. 
 
